COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER OF CONTINUING ABATEMENT

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

       On January 23, 2019, we abated this appeal and remanded the case to the trial
court to address matters regarding certain reporter’s records that appellant, Katrina Marie
Weibel, requested the court reporter to prepare and file in this appeal:
       1. Case 16-1246-F425, Protective Order Hearing, 5/2/16;
       2. Case 16-1102-F425, Name Change Final Hearing, 5/3/16; and
       3. Case 16-2899-F425, Protective Order Dismissal Hearing, 5/4/16.
See TEX. R. APP. P. 34.6(e), (f). We directed the trial court clerk to file a supplemental
clerk’s record containing any trial court orders, findings, and recommendations and the
court reporter to file a supplemental reporter’s record of the trial court’s hearing no later
than February 22, 2019. Neither the trial court clerk nor court reporter has responded, and
no such supplemental clerk’s record or reporter’s record has been filed.
        Accordingly, we direct appellant to notify the Clerk of this Court of the status
of the abatement proceedings in the trial court no later than 14 days from the date
of this order.
        We direct the trial court clerk to file a supplemental clerk’s record containing the
trial court’s order, findings, and recommendations as directed in this Court’s January 23,
2019 Order of Abatement within 30 days of the date of this order. And, we direct the
court reporter to file a supplemental reporter’s record of the hearing as directed in the
January 23, 2019 Order of Abatement within 30 days of the date of this order.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.


                                             1
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually    Acting for the Court

Date: _March 28, 2019__




                                            2